In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00205-CV
      ___________________________

            IN RE R.W., Relator




              Original Proceeding
 415th District Court of Parker County, Texas
        Trial Court No. CV-18-1452


    Before Kerr, Womack, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and real party

in interest’s response and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus is denied.



                                                     Per Curiam

Delivered: August 31, 2021




                                           2